Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 30, respectively of U.S. Patent No. 11,272,993 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/721214
US 11,272,993 B2
Claim 1. A method for categorizing music tracks, comprising: creating a sample set that includes a RTP score for a plurality of possible combinations of a rhythm score (R), a texture score (T), and a pitch score (P) respectively from a R range, a T range, and a P range, at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined music track among a plurality of predetermined tracks, each RTP score corresponding to a category among a plurality of categories;
Claim 1. A method for categorizing music tracks, comprising: creating a sample set that includes a RTP score for a plurality of possible combinations of a rhythm score (R), a texture score (T), and a pitch score (P) respectively from a R range, a T range, and a P range, at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined music track among a plurality of predetermined tracks, each RTP score corresponding to a category among a plurality of categories;
analyzing a plurality of high-level acoustic attributes corresponding to each track among a plurality of tracks to develop computer-derived RTP scores for each track among the plurality of tracks based on the sample set, each computer-derived RTP score corresponding to one RTP score in the sample set, the high-level acoustic attributes based on low level data extracted from each track among the plurality of tracks to be RTP scored;
extracting low-level data from each track among a plurality of tracks to be RTP scored; analyzing the low-level data to develop a plurality of high-level acoustic attributes for each track among the plurality of tracks; analyzing the high-level acoustic attributes to develop computer-derived RTP scores for each track among the plurality of tracks based on the sample set, each computer-derived RTP score corresponding to one RTP score in the sample set;
and utilizing the computer-derived RTP scores for each track to determine a corresponding category for each track among the plurality of categories.  

utilizing the computer-derived RTP scores for each track to determine a corresponding category for each track among the plurality of categories


Likewise claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 11,272,993 B2.
17/721214
US 11,272,993 B2
Claim 17. A method for categorizing streamed music tracks, comprising: determining high-level acoustic attributes for a music track based on low-level data extracted from the track;
Claim 18. A method for categorizing streamed music tracks, comprising: determining high-level acoustic attributes for a music track through an analyzed extraction of low-level data from the track; 
analyzing the high-level acoustic attributes to develop a computer-derived RTP score for the track based on a sample set, the computer-derived RTP score corresponding to one RTP score in the sample set, wherein the sample set includes a RTP score for a plurality of possible combinations of a rhythm score (R), a texture score (T), and a pitch score (P) respectively from a R range, a T range, and a P range, wherein at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined track among a plurality of predetermined tracks,
analyzing the high-level acoustic attributes to develop a computer-derived RTP score for the track based on a sample set, the computer-derived RTP score corresponding to one RTP score in the sample set, wherein the sample set includes a RTP score for a plurality of possible combinations of a rhythm score (R), a texture score (T), and a pitch score (P) respectively from a R range, a T range, and a P range, wherein at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined track among a plurality of predetermined tracks, 
and wherein each RTP score corresponding to a category among a plurality of categories; 
and wherein each RTP score corresponding to a category among a plurality of categories;
and utilizing the computer-derived RTP score to determine a corresponding category for the track among the plurality of categories.
utilizing the computer-derived RTP score to determine a corresponding category for the track among the plurality of categories


Likewise claims 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-29 of U.S. Patent No. 11,272,993 B2.

17/721214
US 11,272,993 B2
Claim 28. A method for categorizing music tracks, comprising: creating a sample set that includes a RTP score for a plurality of possible combinations of a rhythm score (R), a texture score (T), and a pitch score (P) respectively from a R range, a T range, and a P range, at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined music track among a plurality of predetermined music tracks, each RTP score corresponding to a category among a plurality of categories;
Claim 30. A method for categorizing music tracks, comprising: creating a sample set that includes a RTP score for a plurality of possible combinations of a rhythm score (R), a texture score (T), and a pitch score (P) respectively from a R range, a T range, and a P range, at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined music track among a plurality of predetermined music tracks, each RTP score corresponding to a category among a plurality of categories; 
extracting low-level data from each music track among a plurality of music tracks to be RTP scored by converting each music track into a plurality of mel-spectrograms, each mel-spectrogram corresponding to a different predetermined period of each music track; 
extracting low-level data from each music track among a plurality of music tracks to be RTP scored by converting each music track into a plurality of mel-spectrograms, each mel-spectrogram corresponding to a different predetermined period of each music track; 
analyzing the plurality of mel-spectrograms with a first trained neural network to generate a vector of audio features for each predetermined period;
analyzing the plurality of mel-spectrograms with a first trained neural network to generate a vector of audio features for each predetermined period; 
analyzing each vector with a second trained neural network to determine computer- derived RTP scores for each music track among the plurality of music tracks based on the 28101541.000053 sample set, each computer-derived RTP score corresponding to one RTP score in the sample set;
analyzing each vector with a second trained neural network to determine computer-derived RTP scores for each music track among the plurality of music tracks based on the sample set, each computer-derived RTP score corresponding to one RTP score in the sample set; 
and utilizing the computer-derived RTP scores for each music track to determine a corresponding category for each music track among the plurality of categories.
utilizing the computer-derived RTP scores for each music track to determine a corresponding category for each music track among the plurality of categories;


Likewise claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of U.S. Patent No. 11,272,993 B2.
Allowable Subject Matter
Claims 1-32 would be allowable once the double patenting rejection described herein above is overcome. 
The innovation that makes claims 1 and 17 allowable is “at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined music track among a plurality of predetermined tracks, each RTP score corresponding to a category among a plurality of categories; analyzing a plurality of high-level acoustic attributes corresponding to each track among a plurality of tracks to develop computer-derived RTP scores for each track among the plurality of tracks based on the sample set, each computer-derived RTP score corresponding to one RTP score in the sample set, the high-level acoustic attributes based on low level data extracted from each track among the plurality of tracks to be RTP scored; and utilizing the computer-derived RTP scores for each track to determine a corresponding category for each track among the plurality of categories”.
The innovation that makes claim 28 allowable is “28101541.000053 sample set, each computer-derived RTP score corresponding to one RTP score in the sample set; and utilizing the computer-derived RTP scores for each music track to determine a corresponding category for each music track among the plurality of categories.  at least some of which RTP scores each correspond to a human-determined RTP score for a predetermined music track among a plurality of predetermined music tracks, each RTP score corresponding to a category among a plurality of categories; extracting low-level data from each music track among a plurality of music tracks to be RTP scored by converting each music track into a plurality of mel-spectrograms, each mel-spectrogram corresponding to a different predetermined period of each music track; analyzing the plurality of mel-spectrograms with a first trained neural network to generate a vector of audio features for each predetermined period; analyzing each vector with a second trained neural network to determine computer- derived RTP scores for each music track among the plurality of music tracks based on the 28101541.000053 sample set, each computer-derived RTP score corresponding to one RTP score in the sample set; and utilizing the computer-derived RTP scores for each music track to determine a corresponding category for each music track among the plurality of categories.  sample set, each computer-derived RTP scores for each music track to determine a corresponding category for each music track among the plurality of categories”28101541.000053 sample set, each computer-derived RTP score corresponding to one RTP score in the sample set; and utilizing the computer-derived RTP scores for each music track to determine a corresponding category for each music track among the plurality of categories.  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661